Citation Nr: 1035412	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-17 595	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent 
for a right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Fargo, North Dakota 
(RO).  

In a September 2010 statement, the Veteran raised a claim of 
entitlement to a temporary total rating under the provisions of 
38 C.F.R. § 4.30 for convalescence following surgery in August 
2010.  The issue of entitlement to a temporary total rating under 
the provisions of 38 C.F.R. § 4.30 is not currently on appeal and 
is referred to the RO for further action.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1961 to November 1963.

2.	On September 8, 2010, prior to the promulgation of a 
decision in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or his 
or her authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the appellant, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


